
	

114 HJ 80 IH: Proposing an amendment to the Constitution of the United States to prohibit gerrymandering in the establishment of Congressional districts.
U.S. House of Representatives
2016-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2016
			Mr. Grayson introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to prohibit gerrymandering in the
			 establishment of Congressional districts.
	
	
 1.Short titleThis joint resolution may be cited as the Fair Districts Amendment. 2.Constitutional amendmentThe following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.In establishing districts for the election of Representatives in Congress, a State shall ensure that no plan for the apportionment of Representatives among individual districts, or any individual district established under such plan, is drawn with the intent to favor or disfavor a political party or an incumbent; and districts shall not be drawn with the intent or result of denying or abridging the equal opportunity of racial or language minorities to participate in the political process or to diminish their ability to elect Representatives of their choice; and districts shall consist of contiguous territory (including any territory that would be contiguous except for the fact that it is bounded by a body of water or territory outside of the State).
 2.Unless compliance with the standards under this section conflicts with the standards set forth under section 1, districts for the election of Representatives in Congress shall be as nearly equal in population as is practicable; districts shall be compact; and districts shall, where feasible, utilize existing political and geographical boundaries.
 3.The order in which the standards under sections 1 and 2 are set forth shall not be read to establish any priority of one standard over any other standard within the same section..
		
